 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    O.Z. MARTIN,                                       No. 2:20-cv-1536 WBS CKD P
12                         Plaintiff,
13              v.                                       ORDER
14    DR. PETRAS, et al.,
15                         Defendants.
16

17              Plaintiff has filed a motion asking that he be permitted to exceed the 20-page limitation

18   imposed by the court with respect to plaintiff’s amended complaint. Having reviewed plaintiff’s

19   amended complaint (ECF No. 15) and good cause appearing, plaintiff’s motion (ECF No. 14) is

20   granted. A screening order with respect to the contents of the amended complaint will issue

21   separately.

22   Dated: April 28, 2021
                                                        _____________________________________
23
                                                        CAROLYN K. DELANEY
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26
27   1
     mart1536.mte
28
